Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/2022.
Applicant's election with traverse of claims 1-9 in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to apply any art to the claims. Therefore, the Examiner has not met his burden of showing that the claims fail to share a “special technical feature”; and that the system set forth in the Group II invention is specifically designed for carrying out the method of the Group I invention. Accordingly, they are related as “[a] process and an apparatus or means specifically designed for carrying out the said process”, and therefore they qualify for the exemption to restriction as provided by 37 C.F.R. 1.475(b)(4).  This is not found persuasive because the two groups of inventions have no special technical feature in common on its face as claimed and thus there is no need to provide prior art to address the issue of special technical feature. Also, the method of group 1 as claimed does not requires the specificity of the system of group 2. That is, the method can be performed by a different system than group 2. On the other hand, the system of group 2 as claimed does not require the method of group 1. It is not specifically designed for carrying out the method of group 1. Therefore, they lack Unity of Invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 3, “a correction to a process capacity (Q3) at a specific temperature (T2)” should be --a correction to [[a]]the process capacity (Q3) at [[a]]the specific temperature (T2)-- to avoid creating another antecedent bases.
In claims 3-4, the acronym SOC needs to be defined (e.g., State of Charge (SOC)).
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, it recites a “charge capacity” in line 4. The specification merely states that it is measured during a shipping charge by a measuring unit (see pp. 6, 18, 19). FIG. 2 show a discharge capacity and a charge capacity for each temperature (see pp. 6, 11). However, the specification is insufficient to define the “charge capacity” or to show how it is measured. The specification indicates that a discharge capacity can be measured by performing a full discharge after a full charge for the lithium secondary battery after having completed a degassing process (see pp. 5-6). Arguably, by analogy, a charge capacity may be measured by fully discharge and then full charge the battery. However, this seems not the case because the charge capacity is measured during shipping charge to a partial capacity such as SOC 10% to SOC 60%, preferably SOC 10% to SOC 40% (see p. 5). As a result, there is no clear and sufficient disclosure to show what the charge capacity means or how it is measured. 

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it sets forth a method of calculating a process capacity in the preamble, but recites no method steps other than a “wherein” limitation which recites a correction to a process capacity in a passive tense. It is unclear what method steps are actually included in the method claim.
	Claims 2-4 and 9 are similar rejected for lacking method steps.
	In addition, regarding claim 1, it recites a “charge capacity” in line 4. It is unclear what the “charge capacity” means because the disclosure provides no clear definition or examples. The specification merely states that it is measured during a shipping charge by a measuring unit (see pp. 6, 18, 19). FIG. 2 show a discharge capacity and a charge capacity for each temperature (see pp. 6, 11). Despite the disclosure, it is unclear what the charge capacity means. It could be a full capacity measured by a charging process, or an accumulated capacity (i.e., accumulated energy) measured during the shipping charge. 
	For examination purpose, it is assumed to be --an accumulated energy--. Note that the assumption is not an acknowledge of the existence of relevant disclosure required under 112(a) discussed above.
	
	Regarding claim 3, it recites a CC-CV charge method. However, the acronyms CC and CV are not clearly defined in the claim.  It is also not clear what CC-CV means. It could mean CC or CV, CC followed by CV,  CC and/or CV, or a combination of CC and CV. For examination purpose, it is assumed to be --a combination of constant- current (CV) and constant-voltage (CV) charge method--.

	Regarding claim 5, it recites “a correction equation deriving step of performing the correction to the process capacity (Q3) at the specific temperature (T2) from the derived regression equation, wherein the derived correction equation has the value (Q1 - Q2), the discharge temperature (T1), and the specific temperature (T2) as variables” in lines 5-9. First, the correction equation deriving step is recited to perform the correction, not to drive the correction equation. Second, there is no antecedent basis for “the derived correction equation” in line 7. For examination purpose, the limitations are assumed to be
	--a correction equation deriving step of deriving a correction equation for performing the correction to the process capacity (Q3) at the specific temperature (T2) from the derived regression equation, wherein the derived correction equation has the value (Q1 - Q2), the discharge temperature (T1), and the specific temperature (T2) as variables--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations “wherein a correction to a process capacity (Q3) at a specific temperature (T2) is performed using a value (Q1 - Q2) obtained by subtracting a charge capacity (Q2) during a shipping charge from a discharge capacity (Q1) measured at a discharge temperature (T1).” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more.

Dependent claims 2-9 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that claims 2-3 each recites how the shipping charge is performed. However, these merely limit the data source (i.e., charge capacity) for the abstract idea. The shipping charging is not part of the method step and can be performed in advance to provide the data source for the abstract idea. Similarly, claims 8-9 merely further limits the data sources (i.e., T1, Q1) for the abstract idea.

Invitation to Participate in DSMER Pilot Program
7.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
PARK et al. (KR 20140139356 A; cited in IDS; machine translation provided; hereinafter “PARK”) in view of Majima (US 20090037124 A1).

	Regarding claim 1, PARK teaches a method of calculating a process capacity at a specific temperature (i.e., the temperature at time of measurement always exists) of a lithium secondary battery (i.e., “measuring the process capacity of the secondary battery”; see translation [0009]; see [0002]-[0005] regarding lithium secondary battery), involving:
obtaining a charge capacity during a shipping charge (i.e., “The shipping charging process (S10) proceeds in a manner of charging at 50% of the capacity for shipping of the secondary battery”; see [0028]).
	
	PARK does not explicitly disclose: 
wherein a correction to a process capacity (Q3) at a specific temperature (T2) is performed using a value (Q1 - Q2) obtained by subtracting a charge capacity (Q2) during a shipping charge from a discharge capacity (Q1) measured at a discharge temperature (T1).
	But Majima teaches:
wherein a correction to a process capacity (i.e., “Q denotes the discharge capacity”) at a specific temperature (i.e., temperature at the time or measurement) is performed using a value (i.e., “FCC-remaining capacity”) obtained by subtracting a charge capacity (i.e., “remaining capacity”) from a discharge capacity measured (i.e., “FCC”; see [0048]) at a discharge temperature (i.e., “the values of the coefficients A, B, and C of the discharge model function (3) representing the illustrated discharge rate characteristics at each temperature”; see [0049]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify PARK in view of Majima to incorporate a correction to the process capacity at a specific temperature (T2) using a value (Q1 - Q2) obtained by subtracting a charge capacity (Q2) during a shipping charge from a discharge capacity (Q1) measured at a discharge temperature (T1), as claimed. The motivation would be to help more accurately estimating the dischargeable (i.e., process) capacity at the time of shipping (see Majima [0006]).

	Regarding claim 3, PARK further teaches:
wherein the shipping charge is performed by charging the lithium secondary battery to a level of SOC 10% to SOC 60% (i.e., “a shipping charge process (S10) after the discharge process (S9). The shipping charging process (S10) proceeds in a manner of charging at 50% of the capacity for shipping of the secondary battery”; see translation [0028]).

	Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 PARK does not explicitly disclose:
wherein the shipping charge is performed by charging the lithium secondary battery to a level of SOC 10% to SOC 40%.
	However, PARK teaches shipping charge to a level of 50% SOC (see translation [0028]).
	Since the shipping charge level is to provide good enough energy for initial operation of the battery after shipment, it is a matter of design choice or customer preference to adjust the shipping charge level. As a result, it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform the shipping charge to a level of SOC 10% to SOC 40%, as claimed. The motivation would be to adjust the charge level as a matter of design choice or customer preference.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
PARK in view of Majima, further in view of WATANABE et al. (JP 2018045790 A; machine translated; hereinafter WATANABE).
	
	Regarding claim 2, PARK does not explicitly disclose:
wherein the shipping charge is performed by a CC-CV charge method at a temperature of 20°C to 50°C.
	But WATANABE teaches:
wherein the shipping charge is performed by a CC-CV charge method at a temperature of 20°C to 50°C (i.e., “the nonaqueous electrolyte battery of Example 1-1 was charged with a constant current of 1 C rate under a 25 ° C. environment until the voltage became 2.7 V. Next, the nonaqueous electrolyte battery of Example 1-1 was charged at a constant voltage of 2.7 V until the current value reached 0.05C. Thereafter, the nonaqueous electrolyte battery of Example 1-1 was discharged at a constant current of 1 C rate until the voltage reached 1.5 V, and the discharge capacity at this discharge was measured. The discharge capacity here was taken as the inspection capacity. After measuring the inspection capacity, the non-aqueous electrolyte battery of Example 1-1 was charged with a constant current at a rate of 1 C until the capacity reached 50% of the inspection capacity, that is, reached 50% SOC, and was in a shipping state”; see translation p. 17).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify PARK in view of Majima, further in view of WATANABE, to prepare for the battery such that the shipping charge is performed by a CC-CV charge method at a temperature of 20°C to 50°C, as claimed. The motivation would be help prepare the battery ready for shipment.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
PARK in view of Majima, further in view of WU (CN 107765188 A; machine translated).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	PARK does not explicitly disclose: 
wherein the discharge temperature (T1) is an average value of temperatures during performing a discharge.
	But WU teaches:
using an average discharge temperature as a temperature during a discharge operation (i.e., “recording the battery in the discharge mode of discharge average temperature”; see translation p. 3).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify PARK in view of Majima, further in view of WU to calculate the discharge temperature (T1) by calculating an average value of temperatures during performing a discharge, as claimed. The motivation would be to obtain a representative (i.e., average) temperature for the discharge temperature when the temperature may fluctuate during a charge.

Notes
11.	Claim 5 distinguishes over the closest prior art of record as discussed below.

	Regarding claim 5, the closest prior art of record fails to teach the features: ”wherein the derived correction equation has the value (Q1 - Q2), the discharge temperature (T1), and the specific temperature (T2) as variables,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Majima further teaches:
an equation deriving step of deriving a regression equation (i.e., equation 4a-4c; see Majima, [0051])  of discharge temperature-discharge capacity through a regression analysis of discharge capacity data (i.e., A, B, C) according to discharge temperatures (i.e., T; see Majima, [0051]; note that A, B, C are discharge capacity data because they are used for calculating the discharge capacity; see Majima, [0048] and equation 3); and 
a correction equation deriving step of performing the correction to the process capacity (Q3) at the specific temperature (T2) from the derived regression equation (see Majima, [0048] and equation 3).
 	But Majima does not teach: “wherein the derived correction equation has the value (Q1 - Q2), the discharge temperature (T1), and the specific temperature (T2) as variables.” Specifically, it does not require the discharge temperature (T1) as a variable in the equation (3). Since equation (3) is sufficient on its own. There is no teaching or motivation for a correction equation that requires the discharge temperature (T1) as a variable. 
 	Nakayama et al. (US 8405356 B) teaches a full charge capacity value correction system, involving a current detection portion which detects a current value in a secondary battery; a voltage detection portion which detects a terminal voltage value of the secondary battery; a capacity storage portion which stores a full charge capacity value of the secondary battery; a remaining quantity calculation portion which calculates a remaining charging quantity in the secondary battery a remaining quantity estimation portion which estimates a remaining quantity of the secondary battery and a full charge capacity value correction portion which, when an estimated remaining quantity becomes equal to a reference value set in advance, adds a difference electrical quantity, to the full charge capacity value stored in the capacity storage portion, or subtracts the difference electrical quantity from the full charge capacity value stored in the capacity storage portion based on an estimated remaining quantity and an accumulated remaining quantity. However, Nakayama et al. fails to teach or suggest the above indicated feature at issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        /JOHN C KUAN/